id office uilc cca_2013021414132520 -------------- number release date - from -------------------- sent thursday date pm to ------------------ cc subject re sec_6901 transferee statute of limtitations - fraud on transferor hi again ------- here is the follow-up on the prelim answer from yesterday in addition to what section i think the cases you cited don't get you clearly where you need to be c provides on its face you may want to take a look at 78_f2d_485 9th cir the expiration of the statutory period during which an assessment might have been made against the trans or is dispositive not the date that an assessment was actually made against the trans or 32_tc_187 tax ct the rule is well established that the 1-year period of assessment against a transferee is not measured from the date at which assessment may have been made against the transferor but is computed from the date of the expiration of the period of limitation on assessment against the transferor aff'd 286_f2d_960 6th cir cert den’d 366_us_949 davis v commissioner tcmemo_1964_244 tax ct in our view the one-year period of assessment against a transferee is not measured from the date at which assessment actually has been made against the transferor but is computed from the date on which assessment m ight be made against the transferor which in the case of a taxpayer who files a fraudulent return is at ‘any time’ under sec_276 predecessor to sec_6501 supra in this connection we note that sec_311 predecessor of sec_6901 supra sets the period of limitations within one year after the expiration of the period ‘for assessment’ against the transferor which in the case of a fraudulent taxpayer would mean at ‘any time’ within the intendment of sec_276 moreover the statutory period ‘for assessment’ or the time limit in which respondent may make his assessment is not shortened because he has made an assessment against the transferor at an earlier date citations omitted morley v commissioner tcmemo_1963_330 tax ct since there was no period of limitation for assessment against the taxpayer-transferor false fraudulent return the one-year period provided by sec_311 of the internal_revenue_code_of_1939 sec_6901 of the internal_revenue_code of for assessment of transferee_liability is inapplicable and there is no period of limitation for assessment of transferee_liability or the liability of the transferee of a transferee herein it should also be pointed out in view of the assessment made by respondent against the transferor on date that the period of limitation for assessment of transferor liability was not terminated by such assessment and the one-year period for assessment of transferee_liability did not begin to run from that date davis and morley factually are closest to your situation if you have a case where sec_6501 applies--there is no period of limitations for assessment against the tp-trans or the one year period in sec_6901 is not triggered that is true even where the service has in fact made an assessment against the tp-trans or because sec_6901 turns on the expiration of the period of limitations for assessment against the tp-trans or of course there is the flush language but you have not indicated that's at all implicated on your other question there might be someone who is particularly up on alter ego and or intermediary issues i'll see what i can dig up
